

117 HR 614 IH: Put School Counselors Where They’re Needed Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 614IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Sánchez (for herself and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to create a demonstration project to fund additional secondary school counselors in troubled title I schools to reduce the dropout rate.1.Short titleThis Act may be cited as the Put School Counselors Where They’re Needed Act.2.Demonstration project for additional secondary school counselorsPart D of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.) is amended by adding at the end the following:4Demonstration Project for Additional Secondary School Counselors1441.FindingsThe Congress finds the following:(1)Nationally, only 85 percent of students graduate from high school with a regular high school diploma.(2)Every school year, 523,000 American high school students drop out without earning a high school diploma or an alternative credential.(3)Only about 67 percent of American students with limited English proficiency graduated on time from high school.(4)Only about 79 percent of Black students, 81 percent of Hispanic students, and 74 percent of American Indian/Alaska Native students graduate on time from high school with a regular diploma, compared to 89 percent of White students and 92 percent of Asian/Pacific Islander students.(5)Only about 67 percent of American students with disabilities graduated on time from high school.(6)High school is the final transition into adulthood and the world of work as students begin defining their independence and forging their own pathways. As our next generation of leaders, our youth, are deciding their futures, they are faced with many challenges, including peer pressure and bullying, high-stakes testing, the challenges of college admissions, the scholarship and financial aid application process, and entrance into an ever more competitive job market. Students need guidance and skills to help them navigate these complex decisions, which have serious and life changing consequences.(7)School counseling programs are essential for students to achieve optimal personal growth, acquire positive social skills and values, set appropriate career goals, and realize full academic potential to become productive, contributing members of the world community.(8)Professional secondary school counselors are highly qualified educators with a mental health perspective who understand and respond to the challenges presented by today’s diverse student population.(9)The professional secondary school counselor holds a master’s degree or higher in school counseling (or the substantial equivalent), and is certified or licensed by the State in which the counselor works.(10)Professional secondary school counselors are integral to the total educational program. They provide proactive leadership that engages all stakeholders in the delivery of programs and services to help the student achieve success in school. Professional secondary school counselors align and work with the school’s mission to support the academic achievement of all students as they prepare for the ever-changing world of the 21st century.(11)Professional secondary school counselors’ opportunities to assist students are often hindered by extraordinarily high student-to-counselor ratios. Currently, the average student-to-counselor ratio in America’s public schools is 430 to 1. The American School Counselor Association, the American Counseling Association, and the National Association for College Admissions Counseling all recommend a ratio of one school counselor to 250 students and a lower ratio for counselors working primarily with students at risk.1442.Demonstration project(a)In generalFrom amounts made available to carry out this subpart, the Secretary shall carry out a demonstration project under which the Secretary makes grants on a competitive basis to secondary schools that receive funds under this title and have a four-year adjusted cohort graduation rate of 60 percent or lower.(b)GrantsA grant under this subpart shall be for a period of 4 years and may be used—(1)to provide additional school counselors during that period; and(2)to provide additional resources (such as professional development expenses or travel expenses for home visits, and any services and materials referred to in subsection (d)) and to pay overhead expenses.(c)Sense of CongressIt is the sense of Congress that a participating school should aim to provide, under subsection (b)(1), one additional counselor per 250 students at risk.(d)Scope of counselingThe additional school counselors shall identify students who are at risk of not graduating in 4 years and shall provide counseling primarily to those students. The counselors may identify such students at any time, but shall strive to identify them before they enter grade 9. Services shall be provided as long as necessary, including to the extent allowable and appropriate, after the student’s cohort graduation date. The counseling provided—(1)may include a full panoply of services, including an individual graduation plan and other resources, such as appropriate course placement and supplemental services (to include not only supplemental educational services tutoring if available at the school site, but also other tutoring as necessary, along with supplemental books and materials); and(2)shall include meetings with each student so identified and with the teachers, tutors, supplemental educational services providers, and parents of the student, and may also include meetings with other relevant individuals, such as a probation officer, mentor, coach, or employer of the student.(e)Supplement not supplantFunds under this subpart shall be used to supplement, not supplant, funds from non-Federal sources. The additional school counselors provided through funds under this subpart must be in addition to any employees who work in the secondary school guidance or counseling office, such as counselors, college admissions specialists, career development specialists, guidance information specialists, or any other professional or paraprofessional.(f)Additional grant periods(1)In generalA school that receives a grant under this subpart and demonstrates adequate improvement over the period of the grant is eligible to receive a second grant for a second period. If the school again demonstrates adequate improvement over that second period, the school is eligible to receive a third grant for a third period. The third grant shall provide amounts that decrease for each year of the third period and require the school to provide corresponding increases in non-Federal funds.(2)Adequate improvementFor purposes of paragraph (1), a school demonstrates adequate improvement over a grant period if the four-year adjusted cohort graduation rate increases (or is projected to increase) by 10 percent or more over that period.(g)SelectionThe Secretary shall carry out the demonstration project in at least 10 schools. The first five schools selected to participate shall each be from a different State.1443.Definition(a)In generalFor purposes of this subpart. the term regular high school diploma means the standard high school diploma awarded to the preponderance of students in the State that is fully aligned with State standards, or a higher diploma, and does not include GEDs, certificates of attendance, or any lesser diploma award.(b)Special ruleFor those students who have significant cognitive disabilities and are assessed using an alternate assessment aligned to alternate achievement standards, receipt of a regular high school diploma or State-defined alternate diploma aligned with completion of their entitlement under the Individuals with Disabilities Education Act shall be counted as graduates with a regular high school diploma for the purposes of this Act. No more than 1 percent of students can be counted as graduates with a regular high school diploma under this subparagraph.1444.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $5,000,000 for each of fiscal years 2022 through 2024..3.Conforming amendment; table of contents(a)Conforming amendmentSection 1002(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302(d)) is amended by inserting (other than subpart 4) after part D,.(b)TOCThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 1432 the following:Subpart 4—Demonstration Project for Additional Secondary School Counselors Sec. 1441. Findings. Sec. 1442. Demonstration project. Sec. 1443. Definition. Sec. 1444. Authorization of appropriations..